This is an appeal by defendant from an order of the Rensselaer Trial Term of the Supreme Court directing the opening and inspection of five graves of the plaintiff’s family in defendant’s cemetery. The action is brought to recover damages for the alleged wrongful acts of defendant in scattering the remains of one of plaintiff’s deceased children in the process of preparing a new grave for another burial. In the complaint there is a positive allegation that defendant perpetrated the alleged wrongful act and hence it is unnecessary to open the graves in order for plaintiff to establish a grima jade cause of action. Order reversed, on the law and facts, without costs, and motion denied, without costs. Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ., concur.